DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (EP 0 714 758 A2).
Regarding claim 10, Yoshida discloses a method of applying a sheet (W2) of material to a planar surface (W1) (Abstract; figs. 5-6), the method comprising the steps of: providing a cylinder roller (76) configured to selectively adhere (the roller circumference is larger than the sheet width as shown in fig. 5(e), there is an adhesion portion where the sheet is adhered, and a non-adhesion portion, where the sheet is not adhered; additionally, any portion of the cylinder that is not a suction hole, 82, is a non-adhesion portion and any portion which has a suction hole 
Regarding claim 12, Yoshida discloses the method of Claim 10, wherein a position of the non- adhesion portion is maintained relative to an axis of rotation of the cylinder roller during the rotating of the cylinder roller relative to either of the substrate or the planar surface (the cited non-adhesion portion is an integral part of the cylinder and is always maintained in relative position with respect to the axis of the cylinder: figs. 5-6).
Regarding claim 13, Yoshida discloses the method of Claim 12, wherein a position of a structure (surface of cylinder at non-adhesion portion) corresponding to the non-adhesion portion 
Regarding claim 14, Yoshida discloses the method of Claim 13, wherein the cylinder roller includes a plurality of suction openings (82) formed therein and an adhesion force is formed by a pressure differential across the suction openings, wherein the structure is configured to fluidly block the suction openings disposed along the non-adhesion portion (fig. 3; col. 6, lines 3-19).
Regarding claim 15, Yoshida discloses the method of Claim 12, wherein a controller (solenoid switch valve: 83c) selectively generates (i.e. on or off: “air suction feed means 83 then operates, suck the sheet-like material from the hole portions 82” and “solenoid switch valve 83c effect the switching operation, [and] the air suction/feed means 83 operates and blast air form the hole portion 82”) an adhesion force along the adhesion portion (col. 6, lines 53-58; col. 7, lines 28-32).
Regarding claim 21, Yoshida discloses a method of applying a sheet (W2) of material to a planar surface (W1) (Abstract; figs. 5-6), the method comprising the steps of: providing a cylinder roller (76) configured to selectively adhere (the roller circumference is larger than the sheet width as shown in fig. 5(e), there is an adhesion portion where the sheet is adhered, and a non-adhesion portion, where the sheet is not adhered; additionally, any portion of the cylinder that is not a suction hole, 82, is a non-adhesion portion and any portion which has a suction hole is an adhesion portion) the sheet to an outer surface of the cylinder roller (figs. 3-5; col. 5, lines 35-53); picking the sheet (W2) from a substrate (55) by rotating the cylinder roller relative to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Fukasaka (US 2005/0128236 A1).
Regarding claim 16, Yoshida discloses all of the elements of the current invention as detailed above with respect to claim 15.  Yoshida, however, does not disclose that the adhesion force is an electroadhesion.

At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Yoshida to incorporate the use of electroadhesive force from Fukasaka.  As demonstrated in Fukasaka, it is well-known to make use of electrostatic charges for adhesion, and it is also well established that sheet materials are especially affected by such forces due to their low weight to surface area ratios, which is predictably advantageous.  Further, there is no indication in the instant application that any special steps were devised or that any surprising results came from the use of electroadhesive force in a cylinder roller from Fukasaka, in the manner in which it was intended, in conjunction with the old method of Yoshida.  The known advantages included more cost effective control of adhesive forces and timing and more precise alignment, thus decreasing manufacturing costs.  These advantages would have been readily understood by PHOSITA at the time of filing.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Redden (US 5,775,871).
Regarding claim 17, Yoshida discloses all of the elements of the current invention as detailed above with respect to claim 12. Yoshida further discloses that a pressure portion (area within area of openings 82) of the outer surface of the cylinder roller corresponds to a portion of the outer surface arranged parallel to the substrate or the planar surface while applying pressure to the sheet during the rotating of the cylinder roller relative to the substrate or the planar surface 
Redden teaches that it is well known to perform a related sheet transfer method, using a cylinder roller (figs. 1-3 and 7; col. 2, lines 37-42; cols. 2-3, lines 60-67 and 1-5), wherein a pressure portion (face of each of 32a-32c) of the outer surface of the cylinder roller corresponds to a portion of the outer surface arranged parallel to the substrate or the planar surface while applying pressure (suction, i.e. vacuum pressure) to the sheet during the rotating of the cylinder roller relative to the substrate or the planar surface, wherein the pressure portion forms a first boundary between the adhesion portion and the non-adhesion portion (any one of the faces of 32a-32c are located between the apertures, i.e. adhesion portion, and the end plates 30a, 30b, and thus form a boundary therebetween: figs. 1-5).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Yoshida to incorporate the pressure portion forming a boundary between the adhesion portion and the non-adhesion portion of Redden. This limitation has no apparent bearing on any aspect of the actual steps of performing the method. There is no indication in fact that any steps, special or otherwise were devised in order to use the preferred shape configuration of the cylinder roller. PHOSITA would have realized that a cylinder roller with any number, configuration, or shapes of boundaries could be used in the prior art method of Yoshida, with reasonable expectation of success. Simply selecting the preferred form of the cylinder, without any need to modify the method of its use, would have been a routine matter at the time of filing.
Regarding claim 18, Yoshida in view of Redden teaches the method of claim 17 as detailed above, and Redden further teaches that it is well known that a second boundary (any 
Please refer to the rationale for combination of references with respect to claim 17, as it is applicable to claim 18 as well. These apparent design choices of the preferred roller have not been shown to affect the method of the claims.
Regarding claim 19, Yoshida discloses all of the elements of the current invention as detailed above with respect to claim 10. Yoshida further discloses individually picking up and stacking a plurality of sheets (cols. 6-7, line 44-59 and 1-53). Yoshida, however, does not explicitly disclose that the picking step includes picking a plurality of the sheets and the placing step includes placing the plurality of the sheets.
Redden teaches that it is well known to perform a related sheet transfer method, using a cylinder roller, as detailed above, wherein the picking step includes picking a plurality of the sheets and the placing step includes placing the plurality of the sheets (cols. 2-3, lines 50-67 and 1-43).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Yoshida to incorporate the picking up and placing of a plurality of sheets at once of Redden. Yoshida is intended to pick and place a plurality of sheets in a stack, as cited above. Redden simply serve to demonstrate that it would have been a routine matter to elect to transfer all of a stack of sheets at one time. This was a well-known expedient at the time of filing, and would have predictably decreased manufacturing time, and thus costs, and would aid in maintaining precise alignment of the stacked sheets, thus reducing chances for possible rework of misaligned sheets. Moreover, there is no indication that . 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection. The arguments with respect to the Applicability of Redden IVO Zerillo are moot because those references are not used in rejection of either independent claim 10 or new independent claim 21. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly cited Moore (CN 2012/0202032. 0) also discloses a related method of applying a sheet material, including a roller cylinder that is operated upon rails for translation as well as rotation (figs. 1, 3, 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JEFFREY T CARLEY/Examiner, Art Unit 3729